DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 was filed after the mailing date of the instant application on 01/11/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 12/08/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 11-13 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 11-13 have been amended.
	Claims 3 and 5 are previously cancelled.
	Claims 1, 2, 4, and 6-22 are pending in the application.
	
Response to Arguments
Applicant's arguments 12/08/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the teaching of Oshiyama cannot extend to an aryl group located on a linking group at a position analogous to instant R15, Examiner disagrees.
Oshiyama teaches that the emission life of the platinum complex is prolonged because excimer formation is suppressed by loss of planarity of the platinum compound due to the steric hinderance provided by an aryl group with free rotation blocked.
A person of ordinary skill in the art could easily look at the two diagrams below and tell you in which diagram there is greater steric hindrance and loss of planarity.

    PNG
    media_image1.png
    324
    417
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    373
    472
    media_image2.png
    Greyscale

Diagram 2 would clearly encounter steric hinderance and a loss of free rotation as a result of the bulky phenyl groups interacting with the phenylpyridine system. A person of ordinary skill would recognize that the proximity to the two aromatic systems (phenyl and pyridine) would cause a loss of planarity in the platinum complex and block free rotation of the aromatic substituent and could reasonably expect to realize the suppressed excimer formation taught by Oshiyama.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least these reasons the rejection is respectfully maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2013/0168656 A1) and Walters et al. (U.S. Patent No. 7,279,704), which is incorporated in its entirety, in view of Oshiyama et al. (US 2007/0184301 A1).
With respect to claim 1, Tsai teaches an organometallic compound represented by the formula below (paragraph 0024).

    PNG
    media_image3.png
    215
    378
    media_image3.png
    Greyscale

In this formula, R1-R6 are hydrogen atoms (R1-R4 are defined in paragraph 0016, lines 11-12, and R5-R6 are defined in paragraph 0019, lines 3-4), L2 is BR (paragraph 0016, lines 6-7), and R is a heteroaryl group (paragraph 0016, lines 11-15). Tsai teaches that the term heteroaryl is known to the art and is defined by Walters et al. in U.S. Pat. No. 7,279,704 in cols. 31-32 (paragraph 0048).
Walters defines “heteroaryl” as a pyrazole, oxazole, and thiazole (Col. 32, lines 50-53).
Tsai and Walters include each element claimed, with the only difference between the claimed invention and Tsai and Walters being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with an unexpectedly small calculated HOMO-LUMO energy gap and high triplet energy (paragraph 0052, lines 13-15), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, neither Tsai nor Walters teach that the pyrazole should have two R15 groups bonded to Ar11 at ortho positions relative to the B-Ar11
Oshiyama teaches a platinum complex having at least one aromatic heterocyclic group not being capable of free rotation which exhibits high luminous efficiency and long luminous life (abstract).
Oshiyama teaches that the formation of excimer is suppressed by the loss planarity, which is an intrinsic nature of a platinum complex, due to the steric hindrance caused by an aromatic heterocyclic group of which free rotation is blocked (paragraph 0053). Oshiyama goes on to teach that a phenyl group is able to convey the necessary van der Waals volume needed to prevent free rotation of the heteroaryl (paragraph 0068, see Phenyl group with 74.9Å3 volume).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use phenyl groups on the pyrazole moiety in order to prevent free rotation of the heterocyclic substituent and suppress formation of excimer and prolong the luminous life of the platinum metal complex.
This would form the compound below.

    PNG
    media_image4.png
    456
    423
    media_image4.png
    Greyscale

This compound reads on the instant claim when M11 is platinum, A11 and A14 are pyridine, A12 and A13 are benzene, Ar11 is a C3 heterocyclic group, Y-11- -and Y-14 are a nitrogen atom and Y12 and Y13 are carbon atoms, B11 to B14 are single bonds, L11 and L12 are *-N(R16)-*’, a11 and a12 are 1, and a13 is 0 so that L13 is not present, R11-R14 are hydrogen atoms, R16 is a C6 aryl group, and R16 and R12 and R16 and R13 are bound to form a C12 heterocyclic group, and at least two of b15 number of R15 groups are not hydrogen and at least two R15 groups are bonded to Ar11 at ortho positions relative to a B--Ar11 bond.
With respect to claim 2, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and M11 is platinum.
With respect to claim 4, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and Y11 and Y14 are each N and Y12 and Y13 are each C.
With respect to claim 6, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and B11 to B14 are each a single bond, M11 is bound to Y11 and Y14 via a coordinate bond, and M11 is bound to Y12 and Y13 via a covalent bond.
With respect to claim 7, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and a13 is 0 and a11 and a12 are each an integer of 1 to 3.
With respect to claim 8, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and R13 and R16 and R12 and R16 are bound to form a substituted C12 heterocyclic group.
With respect to claim 9, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, which is represented by Formula 1-3 for the reasons discussed above.
With respect to claim 10, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and Ar11
With respect to claim 11, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and the substituent represented by *-Ar11(R15)b15 is represented by Formula 2-1 when X22 and X26 are a nitrogen atom, X21 and X23 are carbon atoms, and R21, R23, and R26 are C6 aryl groups.
With respect to claim 12, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 11, and R21 to R27 are a phenyl group.
With respect to claim 13, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 11, and R21 and R23 are a phenyl group.
With respect to claims 14 and 15, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and the substituent represented by *-Ar11-(R15)b15 is selected as formula 3-1 when R31-R33 are C6 aryl groups.
With respect to claim 16, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 14, and a13 is 0 and a11 and a12 are each 1.
With respect to claim 17, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and the compound is identical to instant Compound 16.
With respect to claims 18-20, Tsai and Walters in view of Oshiyama teach the organometallic compound of claim 1, and Tsai teaches an organic light emitting device comprising a first electrode, a second electrode, and an organic layer between the electrodes which comprises the organometallic compound (paragraph 0063) wherein the organic layer is an emission layer (paragraph 0065) and the emission layer comprises the organometallic compound an additional host (paragraph 0066).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the organometallic compound of Tsai 
With respect to claim 21, Tsai teaches an organometallic compound represented by the formula below (paragraph 0024).

    PNG
    media_image3.png
    215
    378
    media_image3.png
    Greyscale

In this formula, R1-R6 are hydrogen atoms (R1-R4 are defined in paragraph 0016, lines 11-12, and R5-R6 are defined in paragraph 0019, lines 3-4), L2 is BR (paragraph 0016, lines 6-7), and R is a heteroaryl group (paragraph 0016, lines 11-15). Tsai teaches that the term heteroaryl is known to the art and is defined by Walters et al. in U.S. Pat. No. 7,279,704 in cols. 31-32 (paragraph 0048).
Walters defines “heteroaryl” as an oxazole and thiazole (Col. 32, lines 50-53).
Tsai and Walters include each element claimed, with the only difference between the claimed invention and Tsai and Walters being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the  See Section 2143 of the MPEP, rationales (A) and (E).
However, neither Tsai nor Walters teach that the oxazole/thiazole should have two R15 groups bonded to Ar11 at ortho positions relative to the B-Ar11 bond.
Oshiyama teaches a platinum complex having at least one aromatic heterocyclic group not being capable of free rotation which exhibits high luminous efficiency and long luminous life (abstract).
Oshiyama teaches that the formation of excimer is suppressed by the loss planarity, which is an intrinsic nature of a platinum complex, due to the steric hindrance caused by an aromatic heterocyclic group of which free rotation is blocked (paragraph 0053). Oshiyama goes on to teach that a phenyl group is able to convey the necessary van der Waals volume needed to prevent free rotation of the heteroaryl (paragraph 0068, see Phenyl group with 74.9Å3 volume).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use phenyl groups on the oxazole/thiazole moiety in order to prevent free rotation of the heterocyclic substituent and suppress formation of excimer and prolong the luminous life of the organometallic complex through loss of planarity.
This would form the compound below where the oxazole is Ar11 and the two R15 groups are two C6 aryl groups.

    PNG
    media_image5.png
    365
    429
    media_image5.png
    Greyscale

This compound reads on instant Formula 1-3 when M11 is platinum, A11 and A14 are a C5 heterocyclic group (pyridine), A12 and A13 are a C6 carbocyclic group (benzene), Ar11 is a C3 heterocyclic group (an oxazole), Y-11- -and Y-14 are a nitrogen atom and Y12 and Y13 are carbon atoms, B11 to B14 are single bonds, L11 and L12 are *-N(R16)-*’, a11 and a12 are 1, and a13 is 0 so that L13 is not present, R11 and R14 are hydrogen atoms, at least two of b15 number of R15 groups are not hydrogen and at least two R15 groups are bonded to Ar11 at ortho positions relative to a B--Ar11 bond.
With respect to claim 22, Tsai teaches an organometallic compound represented by the formula below (paragraph 0024).

    PNG
    media_image3.png
    215
    378
    media_image3.png
    Greyscale

In this formula, R1-R6 are hydrogen atoms (R1-R4 are defined in paragraph 0016, lines 11-12, and R5-R6 are defined in paragraph 0019, lines 3-4), L2 is BR (paragraph 0016, lines 6-7), and R is a heteroaryl group (paragraph 0016, lines 11-15). Tsai teaches that the term heteroaryl is known to the art and is defined by Walters et al. in U.S. Pat. No. 7,279,704 in cols. 31-32 (paragraph 0048).
Walters defines “heteroaryl” as an oxazole and thiazole (Col. 32, lines 50-53).
Tsai and Walters include each element claimed, with the only difference between the claimed invention and Tsai and Walters being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with an unexpectedly small calculated HOMO-LUMO energy gap and high triplet energy (paragraph 0052, lines 13-15), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, neither Tsai nor Walters teach that the oxazole/thiazole should have two R15 groups bonded to Ar11 at ortho positions relative to the B-Ar11 bond.
Oshiyama teaches a platinum complex having at least one aromatic heterocyclic group not being capable of free rotation which exhibits high luminous efficiency and long luminous life (abstract).
Oshiyama teaches that the formation of excimer is suppressed by the loss planarity, which is an intrinsic nature of a platinum complex, due to the steric hindrance caused by an aromatic heterocyclic group of which free rotation is blocked (paragraph 0053). Oshiyama goes 3 volume).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use phenyl groups on the oxazole/thiazole moiety in order to prevent free rotation of the heterocyclic substituent and suppress formation of excimer and prolong the luminous life of the organometallic complex through loss of planarity.
This would form the compound below where the oxazole is Ar11 and the two R15 groups are two C6 aryl groups.

    PNG
    media_image5.png
    365
    429
    media_image5.png
    Greyscale

This compound reads on the instant claim when M11 is platinum, A11 and A14 are pyridine, A12 and A13 are benzene, a substituent represented by *-Ar11-(R15)b15 is selected as Formula 3-2, Y-11- -and Y-14 are a nitrogen atom and Y12 and Y13 are carbon atoms, B11 to B14 are single bonds, L11 and L12 are *-N(R16)-*’, a11 and a12 are 1, and a13 is 0 so that L13 is not present, R11-R14 are hydrogen atoms, R16 is a C6 aryl group, and R16 and R12 and R16 and R13 are bound to form a C12 heterocyclic group, and R31 and R33 are C6 aryl group.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786